IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


PENNSWOOD MANOR REAL ESTATE              : No. 933 MAL 2015
ASSOCIATES, LLC,                         :
                                         : Petition for Allowance of Appeal from
                 Petitioner              : the Order of the Commonwealth Court
                                         :
                                         :
           v.                            :
                                         :
                                         :
ZONING HEARING BOARD OF THE              :
CITY OF SCRANTON,                        :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.